--------------------------------------------------------------------------------

EXHIBIT 10.27




SYMYX TECHNOLOGIES, INC. 2007 STOCK INCENTIVE  PLAN


NOTICE OF RESTRICTED STOCK UNIT AWARD


Grantee’s Name:
 



            You (the “Grantee”) have been granted an award of Restricted Stock
Units (the “Award”), subject to the terms and conditions of this Notice of
Restricted Stock Unit Award (the “Notice”), the Symyx Technologies, Inc. 2007
Stock Incentive Plan, as amended from time to time (the “Plan”) and the
Restricted Stock Unit Agreement (the “Agreement”) attached hereto, as follows. 
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice.


Award Number
 
 
 
Date of Award
 
 
 
Total Number of Restricted Stock
 
Units Awarded (the “Units”)
 



Vesting Schedule:


Subject to the Grantee’s continued status as an Employee, Director or Consultant
(a “Service Provider”) and other limitations set forth in this Notice, the
Agreement and the Plan, the Units will “vest” in accordance with the following
schedule:


[to be determined]


In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Award
shall remain in effect and the Units shall continue to vest in accordance with
the Vesting Schedule.


During any authorized leave of absence, the vesting of the Units as provided in
this schedule shall be suspended (to the extent permitted under Section 409A of
the Code) after the leave of absence exceeds a period of three (3) months.  The
Vesting Schedule of the Units shall be extended by the length of the
suspension.  Vesting of the Units shall resume upon the Grantee’s termination of
the leave of absence and return to service to the Company or a Related Entity;
provided, however, that if the leave of absence exceeds six (6) months, and a
return to service upon expiration of such leave is not guaranteed by statute or
contract, then (a) the Grantee’s status as a Service Provider shall be deemed to
terminate on the first date following such six-month period and (b) the Grantee
will forfeit the Units that are unvested on the date the Grantee ceases to be
Service Provider.  An authorized leave of absence shall include sick leave,
military leave, or other bona fide leave of absence (such as temporary
employment by the government).


--------------------------------------------------------------------------------



For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company.  If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit. 
Notwithstanding the foregoing, the Units subject to this Notice will be subject
to the provisions of Section 4 of the Agreement relating to the release of
forfeiture provisions in the event of a Change in Control (as defined in the
Agreement).


Vesting shall cease upon the date the Grantee ceases to be a Service Provider
for any reason, including Disability.  Except as provided below, in the event
the Grantee ceases to be a Service Provider for any reason, including
Disability, any Units held by the Grantee immediately following such termination
of the Grantee’s status as a Service Provider shall be deemed reconveyed to the
Company and the Company shall thereafter be the legal and beneficial owner of
the Units and shall have all rights and interest in or related thereto without
further action by the Grantee.  In the event the Grantee ceases to be a Service
Provider on account of death, the Grantee shall become vested as of the date of
death in the number of Units determined as follows:


[to be determined]


IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.


 

  Symyx Technologies, Inc.,   a Delaware corporation      
 
 
By:
 
           
Title:
 



 
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
WHILE THE GRANTEE IS A SERVICE PROVIDER (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER).  THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE
PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF
THE GRANTEE’S STATUS AS A SERVICE PROVIDER, NOR SHALL IT INTERFERE IN ANY WAY
WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S
STATUS AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.


The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof.  The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan.  The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Agreement shall be resolved by the Administrator in accordance with Section 9 of
the Agreement.  The Grantee further agrees to the venue selection in accordance
with Section 10 of the Agreement.  The Grantee further agrees to notify the
Company upon any change in the residence address indicated in this Notice.




Dated:
 
 
Signed:
 

 

--------------------------------------------------------------------------------



Award Number:    
 


SYMYX TECHNOLOGIES, INC. 2007 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


1.            Issuance of Units.  Symyx Technologies, Inc., a Delaware
corporation (the “Company”), hereby issues to the Grantee (the “Grantee”) named
in the Notice of Restricted Stock Unit Award (the “Notice”) an award (the
“Award”) of the Total Number of Restricted Stock Units Awarded set forth in the
Notice (the “Units”), subject to the Notice, this Restricted Stock Unit
Agreement (the “Agreement”) and the terms and provisions of the Company’s 2007
Stock Incentive Plan, as amended from time to time (the “Plan”), which is
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement.


2.           Transfer Restrictions.  The Units may not be transferred in any
manner other than by will or by the laws of descent and distribution.


3.           Conversion of Units and Issuance of Shares.


(a)           General.  Subject to Section 3(b), upon the vesting of a Unit, one
share of Common Stock shall be issuable for each Unit that vests on a particular
date (the “Shares”), subject to the terms and provisions of the Plan and this
Agreement.  Thereafter, the Company will transfer such Shares to the Grantee
upon satisfaction of any required tax or other withholding obligations.  Any
fractional Unit remaining after the Award is fully vested shall be discarded and
shall not be converted into a fractional Share.


(b)           Delay of Conversion.  The conversion of the Units to Common Stock
upon the vesting of a Unit shall be delayed in the event the Company reasonably
anticipates that the issuance of Common Stock would constitute a violation of
federal securities laws or other applicable law.  If the conversion of the Units
to Common Stock is delayed by the provisions of this Section 3(b), the
conversion of the Units to Common Stock shall occur at the earliest date at
which the Company reasonably anticipates issuing the Common Stock will not cause
a violation of federal securities laws or other applicable law.  For purposes of
this Section 3(b), the issuance of Common Stock that would cause inclusion in
gross income or the application of any penalty provision or other provision of
the Code is not considered a violation of applicable law.


(c)           Delay of Issuance of Shares.  The Company shall have the authority
to delay the issuance of any shares of Common Stock under this Section 3 to the
extent it deems necessary or appropriate to comply with Section 409A of the Code
(relating to payments made to certain “key employees” of certain publicly-traded
companies); in such event, any shares of Common Stock to which the Grantee would
otherwise be entitled during the six (6) month period following the date the
Grantee ceases to be a Service Provider will be issued on the first business day
following the expiration of such six (6) month period.


--------------------------------------------------------------------------------



4.           Change in Control.


(a)           Notwithstanding Section 11 of the Plan, in the event of a Change
in Control, the Award shall automatically become fully vested with respect to
all of the Units at the time represented by the Award, immediately prior to the
specified effective date of such Change in Control, provided that the Grantee
has not ceased to be a Service Provider prior to such date.  Effective upon the
consummation of a Change in Control, the Award shall terminate. 


(b)           “Change in Control” means the occurrence of any change in
ownership of the Company, change in effective control of the Company, or change
in the ownership of a substantial portion of the assets of the Company, applied
in a manner consistent with those terms as defined in Code Section 409A, the
regulations thereunder, and any other published interpretive authority, as
issued or amended from time to time.


5.           Right to Shares.  The Grantee shall not have any right in, to or
with respect to any of the Shares (including any voting rights or rights with
respect to dividends paid on the Common Stock) issuable under the Award until
the Award is settled by the issuance of such Shares to the Grantee.


6.           Taxes.


(a)           Tax Liability.  The Grantee is ultimately liable and responsible
for all taxes owed by the Grantee in connection with the Award, regardless of
any action the Company or any Parent or Subsidiary of the Company takes with
respect to any tax withholding obligations that arise in connection with the
Award.  Neither the Company nor any Parent or Subsidiary of the Company makes
any representation or undertaking regarding the treatment of any tax withholding
in connection with the grant or vesting of the Award or the subsequent sale of
Shares subject to the Award.  The Company does not commit and is under no
obligation to structure the Award to reduce or eliminate the Grantee’s tax
liability.


(b)           Payment of Withholding Taxes.  Prior to any event in connection
with the Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.


(i)           By Share Withholding.  The Grantee authorizes the Company to, upon
the exercise of its sole discretion, withhold from those Shares issuable to the
Grantee the whole number of Shares sufficient to satisfy the minimum applicable
Tax Withholding Obligation.  The Grantee acknowledges that the withheld Shares
may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation.  Accordingly, the Grantee agrees to pay to the Company or any Parent
or Subsidiary of the Company as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the withholding of Shares described above.



--------------------------------------------------------------------------------


 
(ii)    By Sale of Shares. Unless the Grantee determines to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (iii)
below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf a
whole number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation. Such Shares will be sold on the
day such Tax Withholding Obligation arises (e.g., a vesting date) or as soon
thereafter as practicable. The Grantee will be responsible for all broker’s fees
and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of such sale exceed the Grantee’s minimum
Tax Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee. The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum
Tax Withholding Obligation. Accordingly, the Grantee agrees to pay to the
Company or any Parent or Subsidiary of the Company as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the sale of Shares described
above.
 
(iii)           By Check, Wire Transfer or Other Means. At any time not less
than five (5) business days (or such fewer number of business days as determined
by the Administrator) before any Tax Withholding Obligation arises (e.g., a
vesting date), the Grantee may elect to satisfy the Grantee’s Tax Withholding
Obligation by delivering to the Company an amount that the Company determines is
sufficient to satisfy the Tax Withholding Obligation by (x) wire transfer to
such account as the Company may direct, (y) delivery of a certified check
payable to the Company, or (z) such other means as specified from time to time
by the Administrator.


7.           Entire Agreement: Governing Law.  The Notice, the Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties.  Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.


8.            Construction.  The captions used in the Notice and this Agreement
are inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.


9.           Administration and Interpretation.  Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or this
Agreement shall be submitted by the Grantee or by the Company to the
Administrator.  The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.


--------------------------------------------------------------------------------



10.           Venue.  The parties agree that any suit, action, or proceeding
arising out of or relating to the Notice, the Plan or this Agreement shall be
brought in the United States District Court for the Northern District of
California (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a California state court in the County of Santa Clara) and that
the parties shall submit to the jurisdiction of such court.  The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court.  If any one or more provisions of this Section 10 shall
for any reason be held invalid or unenforceable, it is the specific intent of
the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.


11.           Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.


12.            Amendment to Meet the Requirements of Section 409A.  The Grantee
acknowledges that the Company, in the exercise of its sole discretion and
without the consent of the Grantee, may amend or modify this Agreement in any
manner and delay the payment of any amounts payable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A of the
Code as amplified by any Internal Revenue Service or U.S. Treasury Department
regulations or guidance as the Company deems appropriate or advisable.




END OF AGREEMENT
 
 

--------------------------------------------------------------------------------
